NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                               ____________________

                                       No. 15-3828
                                  ____________________

         In Re: MICHAEL S. GEISLER d/b/a Michael S. Geisler, Attorney-at-Law,
                                              Debtor

                                  MICHAEL S. GEISLER
                                               Appellant

                                             v.

                            INTERNAL REVENUE SERVICE
                                ____________________

                      On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                                 (D.C. No. 2-15-cv-00154)
                       District Judge: Honorable Joy Flowers Conti
                                  ____________________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 11, 2016

             Before: FUENTES, SHWARTZ, and RESTREPO, Circuit Judges


                                  (Filed: August 10, 2016)

                                  ____________________

                                        OPINION


    Honorable Julio M. Fuentes assumed senior status on July 18, 2016.


  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             1
                                ____________________


FUENTES, Circuit Judge.

       Michael Geisler appeals the District Court’s order affirming the bankruptcy

court’s dismissal of his adversary complaint. He argues that the bankruptcy court should

have reduced his federal tax liens to the amount secured by his assets, since the Internal

Revenue Service (“IRS”) “admitted” in its proof of claim only one secured claim.

According to Geisler, the IRS should get no more than that amount. We disagree and

will affirm.

       Geisler ended up in Chapter 7 bankruptcy after accumulating nearly $1 million in

tax liabilities. The IRS filed a proof of claim in Geisler’s bankruptcy case and identified

only one secured tax lien totaling $13,800. Geisler contends that, by doing so, the IRS

voluntarily limited the value of its claims to $13,800. Geisler’s argument relies on the

intersection of Sections 506(a) and 506(d) of the Bankruptcy Code. He seeks to apply

Section 506(a)(1)’s definition of “secured claim” to the term “allowed secured claim” in

Section 506(d) in order to separate the IRS’s liens into secured and unsecured claims and

void the latter. However, the Supreme Court’s decision in Dewsnup v. Timm, 502 U.S.
410, 419 (1992), precludes this tactic. The ultimate effect of Dewsnup is that a Chapter 7

debtor cannot reduce, or “strip down,” a federal tax lien to the value of the collateral

securing it, which is precisely what Geisler sought to do. To the extent some of Geisler’s

federal tax liens are unsupported by any equity, they nonetheless cannot be voided




                                            2
because Dewsnup also applies to junior liens that lack equity in the collateral. Bank of

Am., N.A. v. Caulkett, 135 S. Ct. 1995, 2000 (2015).

      Because the District Court properly held that Dewsnup forecloses Geisler’s

argument, we will affirm for substantially the same grounds set forth in the District

Court’s thorough and persuasive opinion.




                                            3